Citation Nr: 0004328	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  95-36 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran separated from service in September 1970 
following 20 years, 9 months, and 27 days of active duty.  
He died on September [redacted], 1994.  The appellant is 
the widow of the veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Portland, Oregon, Regional Office (RO).  This matter was 
remanded to the RO in September 1997 for additional 
development.   


FINDINGS OF FACT

1.  The immediate cause of the veteran's death on 
September [redacted], 1994, was metastatic carcinoma of 
the bladder.  

2.  At the time of the veteran's death, service connection 
was in effect for degenerative disc disease at the 
lumbosacral level with chronic lumbar strain, which was 
assigned 20 percent from March 15, 1997.  

3.  The appellant has not provided competent medical evidence 
demonstrating a nexus between the veteran's period of service 
or his service-connected disability and the incurrence of 
bladder cancer.  

4.  Competent evidence which demonstrates that the veteran 
participated in radiation-risk activity, as defined by VA 
regulations, in service or that the veteran was exposed to 
ionizing radiation in service has not been presented. 


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 1991).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (1999).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  Id.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Id.  A contributory cause of death is 
inherently one not related to the principal cause.  Id.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Id.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312.  Where 
the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  Id.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  Id.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.  

In order to establish service connection for a disability, 
the facts, as shown by evidence, must demonstrate that a 
disease or injury resulting in current disability was 
incurred during service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, or after December 31, 1946, and 
if a malignant tumor became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991 and Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999). 

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Rucker 
v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are 
certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The provisions of 38 C.F.R. § 3.309 provide that if a 
veteran, while on active duty, active duty for training, or 
inactive duty training, participated in a radiation-risk 
activity, as defined by regulation, the following diseases 
shall be service connected, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied: Leukemia (other than chronic lymphocytic 
leukemia); cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland and urinary tract; multiple 
myeloma; lymphomas (except Hodgkin's disease); and primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated).  38 C.F.R. § 3.309(d).

"Radiation-risk activity" is defined as onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki, 
Japan by U.S. forces during the period of time from August 6, 
1945 through July 1, 1946; or internment as a prisoner of war 
in Japan during World War II, and/or service on active duty 
in Japan immediately following such internment, resulting in 
the opportunity for exposure to ionizing radiation comparable 
to that of U.S. occupation forces in Hiroshima or Nagasaki, 
Japan from August 6, 1945 through July 1, 1946.  38 C.F.R. 
§ 3.309 (d)(3)(ii).   

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post service development of a radiogenic 
disease.  38 C.F.R. § 3.311 essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made and the case will be referred for 
further consideration to the Under secretary of Benefits.  
The regulation provides a list of recognized radiogenic 
diseases under subsection 3.311(b)(2), and the regulatory 
time period when the diseases must become manifest.  
38 C.F.R. § 3.311(b)(5).  In addition, § 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic by § 3.311(b)(2), the claim will 
still be considered, or developed, under § 3.311 if the 
veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.  

Radiogenic disease for the purposes of 38 C.F.R. § 3.311 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).   

An appellant claiming entitlement to VA benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (formerly the 
Court of Veterans Appeals) (the Court) has defined "well-
grounded claim" as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Id.  A claim must 
be more than just an allegation; a claimant must submit 
supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  If a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).  A not 
well-grounded claim must be denied.  Edenfield v. Brown, 
8 Vet. App. 384 (1995).  If the initial burden of presenting 
evidence of a well-grounded claim is not met, the VA does not 
have a duty to assist the veteran further in the development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 
81-82.

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
held that in order for a claim to be well grounded there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. §5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  


Analysis

Initially, the Board notes that this matter was remanded to 
the RO in September 1997 for additional development pursuant 
to 38 U.S.C.A. § 5103 (West 1991).  The Board is satisfied 
that all facts have been properly developed.  The RO was 
directed to attempt to obtain and associate with the claims 
folder, any certain private medical records identified by the 
appellant, VA treatment records, service personnel records, 
and ship's log records from the FLOYDS BAY.  The RO was also 
directed to make a request for classified service records.  
The Board finds that the RO complied with the directives of 
the September 1997 remand and complied with the provisions of 
38 U.S.C.A. § 5103 (West 1991).  The RO made a diligent 
attempt to obtain all pertinent treatment records that were 
identified by the appellant.  The RO obtained copies of the 
private medical records identified by the appellant and 
obtained copies of the veteran's VA treatment records.  The 
RO also obtained copies of the veteran's personnel records 
and the ship's log for the FLOYDS BAY dated from April 1951 
to December 1951 and from November 1952 to May 1953.  The RO 
made an attempt to obtain classified material from the 
Department of Defense, but to no avail.  No further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5103.  

The appellant asserts that the veteran's death is related to 
his period of service.  She argues that the cause of the 
veteran's death, metastatic carcinoma of the bladder, was due 
to the veteran's exposure to radiation while aboard a ship in 
service.  She contends that the veteran always complained of 
his exposure to radiation in service, but he did not file a 
claim.  She states that from the time that the veteran 
retired from service until his death, he periodically had 
blood in his urine.  

Review of the record reveals that a copy of the veteran's 
death certificate indicates that he died on September 21, 
1994.  The immediate cause of death was listed as metastatic 
cancer of the bladder.  It was noted that the interval 
between onset and death was 2 years.  An autopsy was not 
performed.  The place of death was the veteran's home.  At 
the time of the veteran's death, service connection was in 
effect for degenerative disc disease at the lumbosacral level 
with chronic lumbar strain, which was assigned a 20 percent 
rating from March 15, 1997.  

The evidence of record that establishes that the cause of the 
veteran's death, metastatic carcinoma of the bladder, was a 
disease specific to radiation-exposed veterans as set forth 
under the provisions of 38 C.F.R. § 3.309(d).  Cancer of the 
urinary tract, which includes cancer of the urinary bladder, 
is a disease specific to radiation-exposed veterans, as set 
forth in 38 C.F.R. § 3.309 (d).  

However, the Board finds that the appellant has not submitted 
competent evidence which establishes that the veteran was a 
radiation-exposed veteran as defined in 38 C.F.R. 
§ 3.309(d)(3).  See 38 C.F.R. § 3.309(d).   

38 C.F.R. § 3.309(d)(3)(i) indicates that the term radiation-
exposed veteran means either a veteran who while serving on 
active duty, or an individual who while a member of a reserve 
component of the Armed Forces during a period of active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  The term radiation-risk activity 
means: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by United States  forces during 
the period beginning on August 6, 1945, and ending on July  
1, 1946; or internment as a prisoner of war in Japan (or 
service on active  duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupation forces in Hiroshima or 
Nagasaki, Japan, during the period beginning on August 6, 
1945, and ending on July 1, 1946.  38 C.F.R. 
§ 3.309(3)(i)(ii). 

The term onsite participation means: during the official 
operational period of an atmospheric nuclear test, presence 
at the test site, or performance of official military duties 
in connection with ships, aircraft or other equipment used in 
direct support of the nuclear test; during the six month 
period following the official operational period of an 
atmospheric nuclear test, presence at the test site or other 
test staging area to perform official military duties in 
connection with completion of projects related to the nuclear 
test including decontamination of equipment used during the 
nuclear test; service as a member of the garrison or 
maintenance forces on Eniwetok during the periods June 21, 
1951, through July 1, 1952, August  7, 1956, through August 
7, 1957, or November 1, 1958, through April 30,  1959; or 
assignment to official military duties at Naval Shipyards 
involving the decontamination of ships that participated in 
Operation  Crossroads.  38 C.F.R. § 3.309(d)(3)(iv).  The 
provisions of 38 C.F.R. § 3.309 (d) (3)(v) (A)-(S) sets 
forth, by name and date, the operational periods which were 
the nuclear tests performed by the United States.   

The Board finds that the evidence of record does not 
establish that the veteran was a radiation-exposed veteran, 
as defined by 38 C.F.R. § 3.309(d).    

As noted above, the appellant asserts that the veteran told 
her that he was exposed to radiation during service.  At a 
hearing before the Board in June 1997, the appellant stated 
that from the day she met the veteran in 1958 up until his 
death, he told her about leaving San Diego in a ship and the 
ship ended up chasing an A-bomb, and the veteran had to wash 
down the ship to decontaminate it.  Hearing Transcript, 
hereinafter Tr., 3.  The veteran told her that he had to wear 
protective clothing when they went up on the ship.  Tr. 3.  
The veteran also told the appellant that once, the 
ventilation to below the decks had been left open when they 
were in the first area of the A-bomb cloud.  Tr. 3.  The 
appellant indicated that the veteran kept telling her that he 
was sick from the radiation.  Tr. 3.  She stated that the 
veteran's friend, Mr. R., was assigned to the same ship as 
the veteran; he had told her the same things and he has had 
the same health problems as the veteran.  Tr. 3 and 4.  The 
veteran's daughter stated that the veteran always told her 
that "the stuff" from the ship made him sick.  Tr. 5.  The 
appellant indicated that the veteran told her that he 
witnessed the nuclear testing and that he was given a special 
badge to measure radiation dosages.  Tr. 6.  She stated that 
the veteran had top security clearance.  Tr. 7.  The 
appellant indicated that Dr. N., from the Boise VA hospital, 
indicated that the veteran's cancer of the bladder could have 
been caused by the radiation; the veteran had told Dr. N. 
about the ship.  Tr. 7.    

The appellant submitted a lay statement in support of her 
contentions.  In a February 1995 statement, B.R., a friend 
who served with the veteran, stated that he and the veteran 
were on a secret mission in service.  He indicated that he 
thought it was in 1952.  He and the veteran were on the USS 
FLOYDS BAY (AVP-40), when they got underway.  They were not 
told where they were going until they were about 7 days at 
sea.  They refueled in Pearl Harbor.  While underway, they 
ran the ship through "A" drills, and used the salt water 
wash down system, so to wash all contamination from the ship.  
After they got to Barneo, they had more drills but from what 
he could understand, it was the real thing and he found out 
that they had been chasing an A-bomb cloud from somewhere at 
sea.  When the drills were going on, they would ask them to 
go below decks and close the ventilation system.  They did 
not close all of the ventilators, from what they could 
understand.  They did not close the ventilation to the 
engineering spaces and some at the topside level.  The ship 
was very contaminated and they handwashed the ship with the 
water to do away with all of the contamination.  After about 
four days, a seaplane arrived and stayed with them for a few 
days.  It went out every day and was checking on the A-bomb 
clouds that were in the area.  He could not remember how long 
the trip was.  B.R. stated that a few years later, he had to 
have cancer removed from his head and hands.  

Service personnel records indicate that the veteran was 
stationed aboard the USS FLOYDS BAY from in October 1949, 
January 1950, April 1950, from March 1952 to July 1952 and 
from September 1952 to May 1953.  The service records, 
including service medical records, do not indicate that the 
veteran was exposed to ionizing radiation or that he 
participated in atmospheric nuclear testing. 

In March 1995, the RO requested information from the Defense 
Nuclear Agency and requested verification of the veteran's 
participation in a radiation risk activity while on active 
duty.  

In a May 1995 letter, the Defense Nuclear Agency informed the 
RO that the veteran's military record indicated that he 
served aboard the USS FLOYDS BAY (AVP 40) from February 23, 
1949 to May 11, 1953.  He had one period of hospitalization 
from June 30 through August 19, 1952.  During the veteran's 
service on FLOYDS BAY, the United Stated Government conducted 
two atmospheric nuclear tests series in the Pacific Proving 
Ground (PPG).  Operation GREENHOUSE conducted at Eniwetok 
Atoll from April 8 through June 20, 1951, was followed by 
Operation IVY at Eniwetok Atoll from November 1 through 
December 31, 1952.  The Defense Nuclear Agency indicated that 
the naval records did not document FLOYDS BAY's presence in 
the PPG nor the veteran's participation in either GREENHOUSE 
or IVY.  During the operational period for each of these 
atmospheric nuclear test series, FLOYDS BAY'S movement 
reports indicate that the ship was operating off Southeast 
Asia in the Western Pacific ocean.  The Defense Nuclear 
Agency concluded that the available naval records did not 
document the veteran's participation in an atmospheric 
nuclear test series while serving on board FLOYDS BAY.  After 
a careful search of available dosimetry data, they found no 
record of radiation exposure for the veteran.  The Defense 
Nuclear Agency indicated that if the appellant could provide 
documents such as temporary duty orders, personnel rosters, 
or security clearance that would place the veteran in the 
PPG, they would continue their research.   

In December 1997 and February 1998, the RO requested 
information as to the veteran's exposure to radiation in 
service while aboard the USS FLOYDS BAY from the U.S. Naval 
Historical Center.  They requested copies of the ship station 
histories and deck logs for the USS FLOYDS BAY.  In September 
1998, the RO received copies of the ship's log.  The ships 
logs did not substantiate the appellant's contentions that 
the veteran's was exposed to radiation, that the USS FLOYDS 
BAY followed an A-bomb cloud, participated in atmospheric 
nuclear testing, or was in the PPG.    

In June 1998, the RO contacted the Compensation and Pension 
Service and requested copies of classified material regarding 
whether the USS FLOYDS BAY tracked an A-bomb cloud and was 
contaminated, was in the area of the PPG for nuclear testing, 
or participated in a nuclear test, or whether the veteran was 
exposed to radiation.  A July 1998 report of contact 
indicates that the Department of Defense informed the RO that 
they would not release any classified documents to the VA.  

The Board concludes that the evidence of record does not 
establish that the veteran participated in radiation risk 
activity, as defined by the VA regulations.  The naval 
records establish that the USS FLOYDS BAY was not in the PPG 
during the atmospheric nuclear tests Operation GREENHOUSE and 
IVY.  The naval records do not document the veteran's 
participation in Operations GREENHOUSE  or IVY.  The naval 
records establish that during those tests, the USS FLOYDS BAY 
was operating off of Southeast Asia in the Western Pacific 
ocean.  A search of the dosimetry data revealed no records of 
radiation exposure for the veteran.  Thus, the Board finds 
that the claim for entitlement to service connection for the 
cause of the veteran's death is not well-grounded under the 
provisions of 38 C.F.R. § 3.309, since there is no competent 
evidence that the veteran participated in radiation risk 
activity.  
  
The Board finds that the statements by the appellant and 
B.R., the veteran's service buddy, that the veteran's ship 
followed an A-bomb cloud and was contaminated by radiation, 
is not sufficient evidence to establish that the veteran 
participated in radiation risk-activity as set forth in 
38 C.F.R. § 3.309(d).  The appellant, the veteran's service 
buddy, and other lay persons are not competent to provide a 
medical or scientific opinion as to whether a person 
sustained radiation exposure.  Although the appellant and 
other lay persons are competent to provide an account of the 
veteran's symptoms, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge."  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The appellant 
herself and the veteran's friend do not possess the technical 
or specialized knowledge to provide a probative conclusion 
with respect to the issue of whether the veteran was exposed 
to radiation during service.  See Espiritu, supra.  

There are no service or military records to support the 
veteran's contentions (as related by the appellant) or his 
friend's contentions that the USS FLOYDS BAY was following an 
A-bomb cloud, was contaminated by radiation, or participated 
in an atmospheric nuclear test.  No evidence has been 
presented to establish that the veteran and his friend had 
the scientific capability or knowledge to provide a 
scientific conclusion as to whether they were located near 
nuclear testing, observed the results of nuclear testing such 
as a cloud, or were contaminated by radiation.  See Espiritu, 
supra.  Thus, the Board finds these statements to be 
insufficient evidence to establish that the veteran 
participated in radiation-risk activity.  The Board concludes 
that the appellant's claim for entitlement to service 
connection for the cause of the veteran's death is not well-
grounded under the provisions of 38 C.F.R. § 3.309.

The Board also concludes that the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death is not well-grounded under the provisions of 
38 C.F.R. § 3.311.  The Board points out that cancer of the 
bladder is a "radiogenic disease" as set forth in the 
provisions of 38 C.F.R. § 3.311(b)(2).  See 38 C.F.R. 
§ 3.311.  However, the Board finds that the veteran's service 
records and records provided by the Department of Defense do 
not establish that he was exposed to radiation in service.  
The service records and information from the Defense Nuclear 
Agency are not consistent with the claim that the veteran was 
present at a nuclear test site.  

The Board finds that the RO complied with the provisions of 
38 C.F.R. § 3.311 and properly developed the appellant's 
claim in accordance with the provisions of 38 C.F.R. § 3.311.  
This development led to the conclusion that the veteran was 
not exposed to radiation in service. 

As discussed in detail above, the evidence of record does not 
establish that the veteran participated in atmospheric 
nuclear testing or that the veteran participated in the 
American occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946.  Military records establish the veteran's 
absence from the site at which the appellant claims that 
veteran sustained exposure to radiation.  The Defense Nuclear 
Agency indicated that the naval records did not document 
FLOYDS BAY's presence in the PPG nor the veteran's 
participation in either GREENHOUSE or IVY.  During the 
operational period for each of these atmospheric nuclear test 
series, FLOYDS BAY'S movement reports indicate that the ship 
was operating off Southeast Asia in the Western Pacific 
ocean.  The Defense Nuclear Agency concluded that the 
available naval records did not document the veteran's 
participation in an atmospheric nuclear test series while 
serving on board FLOYDS BAY.  After a careful search of 
available dosimetry data, they found no record of radiation 
exposure for the veteran.  

The Board finds that the information in the veteran's service 
records and the records maintained by the Department of 
Defense is not consistent with the appellant's claim that the 
veteran was at a nuclear test site, because the information 
from the Department of Defense establishes that the veteran 
was not at a nuclear test site.  See 38 C.F.R. § 3.311(a)(4).  
The veteran's presence at a nuclear test is not conceded 
since there is evidence of record which affirmatively shows 
that the veteran was not at a nuclear test site.  See 
38 C.F.R. § 3.311(a)(4)(i) and (ii).  Thus, the appellant is 
required to produce credible evidence which substantiates 
exposure to radiation, and the appellant has failed to do so.  
See 38 C.F.R. § 3.311(a)(4)(i) and (ii).  Therefore, the 
criteria for submission of this claim for a dose assessment 
and referral to the Under Secretary for Benefits for further 
consideration have not been met pursuant to 38 C.F.R. § 
3.311(b)(1)(iii).  The Board concludes that the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death is not well-grounded under the provisions 
of 38 C.F.R. § 3.311.   

The Board also concludes that the appellant did not submit 
evidence of a well-grounded claim for service connection for 
the cause of the veteran's death on a direct basis.  

The appellant has submitted evidence of record showing that 
the veteran died in September 1994 of metastatic carcinoma of 
the bladder.  The death certificate indicates that the 
immediate cause of death was metastatic cancer of the 
bladder.  The veteran died at home.  It was noted that the 
approximate interval between the onset and death was two 
years.  An autopsy was not performed.  

At the time of the veteran's death, service connection was in 
effect for degenerative disc disease at the lumbosacral level 
with chronic lumbar strain, which was assigned 20 percent 
from March 15, 1977.  

The appellant has not submitted competent medical evidence of 
a nexus between the metastatic carcinoma of the bladder, 
which caused the veteran's death, and the veteran's period of 
service or his service-connected disability.  There is no 
medical evidence of record which establishes that the 
metastatic carcinoma of the bladder first manifested in 
service or is medically related to the veteran's period of 
service.  

Service medical records are silent for a diagnosis of cancer 
of the bladder.  A November 1952 service medical record 
reflects a diagnosis of urethritis.  This resolved without 
residual.  The veteran's separation examination report dated 
in August 1970 indicates that examination of the genito-
urinary system was normal.  Urinalysis was normal.  A 
December 1970 VA examination report indicates that 
examination of the genito-urinary system was normal.  VA 
examination reports, dated in June 1977 and March 1986, do 
not reflect a diagnosis of cancer of the bladder.     

The evidence of record shows that carcinoma of the bladder 
was first diagnosed approximately 22 years after service.  
The VA treatment and hospitalization records and private 
medical records do not establish that the veteran's carcinoma 
of the bladder was medically related to his period of service 
or to his service-connected disability.  The treatment 
records do not provide a medical opinion as to the etiology 
of the cancer of the bladder.  

The appellant asserts that the veteran's metastatic carcinoma 
of the bladder, which caused his death, is medically related 
to the veteran's period of service, and specifically, to his 
time aboard the USS FLOYDS BAY.  

The Board finds that the appellant does not possess the 
technical or specialized knowledge to provide a probative 
conclusion with respect to the issue of whether the veteran's 
metastatic carcinoma of the bladder is related to the 
veteran's period of service.  The appellant is not competent 
to provide a medical opinion as to the etiology of the 
veteran's carcinoma of the bladder.  See Espiritu, supra.  
Thus, these statements are not sufficient evidence to 
establish a nexus between the cause of the veteran's death 
and his period of service.  The Board also points out that 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§5107(a); if no cognizable evidence is submitted to support a 
claim, the claim cannot be well grounded.  See Grottveit, 
supra.  The appellant has not submitted any other medical 
opinion to support her claim. 

In light of the absence of competent medical evidence of a 
nexus between the cause of the veteran's death and his period 
of service or his service-connected disability, the 
appellant's claim is implausible and not well grounded.  
Therefore, the claim must be denied.  38 U.S.C.A. § 5107(a). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

